DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on January 8, 2021, amending claims 1, 10-12 and 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on December 30, 2020 and on February 8, 2021 have been considered by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,891,794 to Senderek et al. (“Senderek”), over U.S. Patent Application Publication No. 2015/0143273 to Bernstein et al. (“Bernstein”), and also over U.S. Patent Application Publication No. 2010/0241994 to Wiley et al. (“Wiley”).
	Regarding claims 1 and 11, Senderek describes systems and methods that allow a user to select multiple content items with a single user action or touch gesture (see e.g. column 2, lines 44-57).  Like claimed, Senderek particularly teaches:
displaying a plurality of contents, each of the plurality of contents having a checkbox (see e.g. column 10, lines 20-45; column 11, lines 17-47; and FIG. 3B: Senderek teaches displaying a “selection graphical user interface” in response to a user input, wherein the selection graphical user interface comprises a plurality of content items, and a “selection indicator” for each content item.  The selection indicator can be square-shaped and can comprise a checkmark to indicate if the corresponding content item is selected – see e.g. column 11, lines 26-47 – and can therefore be considered a checkbox like claimed.);
	sensing a touch input at a position where a first checkbox of a first content among the plurality of contents is displayed (see e.g. column 12, line 52 – column 13, line 15; and FIG. 5: Senderek teaches that a user can select a plurality of content items with a swipe gesture having an initial touch point at a first content item.  This first content item at which the initial touch input is sensed can be considered a position where a first checkbox of a first content item among the plurality of content items is displayed.);
	sensing that the touch input is dragged in a diagonal direction to a position where a second checkbox of a second content among the plurality of contents is displayed (see e.g. column 13, lines 7-18: Senderek discloses that the swipe gesture can be in a diagonal direction.  As there can be displayed content items diagonally positioned with respect to the first content item at the initial touch point – see e.g. FIG. 5 – it is apparent that a diagonal swipe gesture can cross or touch a second content item that is diagonally positioned with respect to the first content item.  Such a content item touched by the swipe gesture in a diagonal direction can be considered a position where a second checkbox of a second content among the plurality of contents is displayed.);
sensing that the touch input is released at a position where a third checkbox of a third content among the plurality of contents is displayed (see e.g. column 12, line 52 – column 13, line 15; and FIG. 5: Senderek discloses that the swipe gesture comprises a lift off point, which can understandably occur at a third content item.  This third content item at which the touch input is released can be considered a position where a third checkbox of a third content item among the plurality of contents is displayed.);
	determining a region having a diagonal line connecting the first checkbox and the third checkbox (see e.g. column 12, line 52 – column 13, line 18; and FIG. 5: Senderek teaches detecting a starting point of the swipe gesture, the path of the swipe gesture and the ending point of the swipe gesture, whereby each content item touched by the starting point, path or ending point has its selection state inverted.  In situations where the swipe gesture is in a diagonal direction, and the starting and ending points of the swipe gesture are each at respective checkboxes, the path understandably comprises a diagonal line connecting the first checkbox where the touch input is initially sensed and the third checkbox where the touch input is released.  The set of content items touched by such a starting point, diagonal path or ending point is considered a region having a diagonal line connecting the first checkbox and the third checkbox.); and
	displaying a selection of contents corresponding to all checkboxes included in the region among the plurality of content (see e.g. column 12, line 52 – column 13, line 18; and FIG. 5: as noted above, Senderek teaches detecting a starting point of a swipe gesture, a diagonal path of the swipe gesture, and the ending point of the swipe gesture, whereby each content item touched by the starting point, path or ending point has its selection state inverted; the set of content items touched by such a starting point, path or ending point is considered 
Senderek thus teaches a method similar to that of claim 1.  Senderek discloses that such teachings can be implemented by a processor of a computing device that also comprises a display (see e.g. column 7, line 59 – column 8, line 15; column 19, lines 55-59; and column 21, line 43 – column 22, line 46).  Such a computing device configured to implement the above-described teachings of Senderek is considered an electronic device similar to that of claim 11.  However, Senderek does not explicitly teach: determining a first region of a quadrangle shape having a diagonal line connecting the first checkbox and the second checkbox; sensing a drag input which is moved in a first direction while the touch input is maintained; in response to sensing the drag input, displaying at least one content among the plurality of contents and at least one other content by scrolling the plurality of contents including the second content based on the first direction of the drag input; in response to scrolling the plurality of contents, identifying a third content among the at least one content and the at least one other content, the third content being displayed at a position where the touch input is maintained; sensing that the touch input is released at the position where a third checkbox of the third content is displayed, wherein the position where the touch input is released is included in a region of the third checkbox; changing the first region to a second region of a quadrangle shape having a diagonal line connecting the first checkbox and the third checkbox; and displaying a selection of contents corresponding to all checkboxes included in the second region among the plurality of content and the at least one other content, as is required by claims 1 and 11.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Senderek and Bernstein before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Senderek so as to: determine a first region of having a diagonal line connecting the first content and the second content; sense a drag input which is moved in a first direction while the touch input is maintained; in response to sensing the drag input, display at least one content among the plurality of contents and at least one other content by scrolling the plurality of contents including the second content based on the first direction of the drag input; in response to scrolling the plurality of contents, identify a third content among the at least one content and the at least one other content, the third content being displayed at a position where the touch input is maintained; change the first region to a 
	Similar to Senderek, Wiley teaches sensing an initial input (e.g. touch input or depression of mouse button) at a position of a first content item, sensing that the input is dragged, sensing that the input is released at a position of a second content item, and then toggling the selection state of all objects displayed in an area spanning a region located between the first and second content items (see e.g. paragraphs 0006, 0008, and 0037-0045).  Particularly, like claimed, Wiley suggests that the input can be dragged in a diagonal direction, whereby the area spanning the region located between the first and second content items (i.e. the area between where the input is initially sensed and where the input is released) can be of a quadrangle shape having a diagonal line connecting a start position where the input is initially sensed and a release position where the input is released, and whereby all contents included in the area are selected (see e.g. paragraphs 0082-0084, and FIGS. 6, 7a and 7b).  Moreover, Wiley demonstrates that the positions of the initially sensed input and the release of that input can be at respective checkboxes (or toggle boxes) associated with content items, the positions being included in a region of the respective checkboxes (or toggle boxes)(see e.g. paragraphs 0073-0076 and 0084, and FIGS. 3, 4, and 7).  Wiley, that is, demonstrates that the position of the initially sensed input can be at a first checkbox (or toggle box) associated with the first content item, wherein the position is included in a region of the checkbox, and that the position of the release of that input can be at another checkbox (or toggle box) that is associated with a different content item, wherein the position of the release is included in a region of the other checkbox (see e.g. paragraphs 0073-0076 and 0084, and FIGS. 3, 4, and 7).
.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Senderek, Bernstein and Wiley, which is cited above, and also over U.S. Patent Application Publication No. 2014/0053102 to Lee et al. ("Lee").
As described above, Senderek, Bernstein and Wiley teach a method like that of claim 1 and an electronic device like that of claim 11, which entail displaying a plurality of contents, each of the plurality of contents having a checkbox, sensing at touch input at a position where a 
	Similar to Senderek, Bernstein and Wiley, Lee teaches displaying checkboxes corresponding to a plurality of displayed contents, sensing a touch input at a position where a first checkbox is displayed, and sensing that the touch input is dragged in a particular direction (see e.g. paragraphs 0093, 0098-0100 and FIG. 14).  Moreover, like claimed, Lee teaches sensing holding of the drag of the touch input in a predefined edge region of a display before sensing the release of the touch input, and scrolling content in accordance with the holding of the drag of the touch input (see e.g. paragraphs 0104-0105 and FIG. 15).  Lee suggests that scrolling the content in accordance with the holding of the drag of the touch input comprises determining a scroll direction of the content in accordance with a position of the edge region (see e.g. paragraphs 0104-0105 and FIG. 15: Lee demonstrates that the content is scrolled 
It would have been obvious to one of ordinary skill in the art, having the teachings of Senderek, Bernstein, Wiley and Lee before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Senderek, Bernstein and Wiley so as to further sense holding of the drag of the touch input in a predefined edge region of a display before sensing the release of the touch input, and to scroll content (i.e. the at least one content and the at least one other content) in accordance with the holding of the drag of the touch input like taught by Lee, wherein the scrolling the content in accordance with the holding of the drag of the touch input comprises determining a scroll direction of the content in accordance with a positon of the edge region.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable the user to more efficiently select a span of content that is not entirely concurrently displayed, as is evident from Lee.  Consequently, Senderek, Bernstein, Wiley and Lee are considered to teach, to one of ordinary skill in the art, a method like that of claims 2 and 3, and an electronic device like that of claims 12 and 13.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Senderek, Bernstein and Wiley, which is cited above, and also over U.S. Patent Application Publication No. 2012/0096400 to Cho ("Cho").
As described above, Senderek, Bernstein and Wiley teach a method like that of claim 1 and an electronic device like that of claim 11, which entail displaying a plurality of contents, each of the plurality of contents having a checkbox, sensing at touch input at a position where a first checkbox of a first content among the plurality of contents is displayed, and sensing that the touch input is dragged in a diagonal direction.  Like in claims 8 and 18, Senderek further after displaying the plurality of contents and a plurality of checkboxes corresponding to the plurality of contents, as is required by claims 7 and 17, upon which claims 8-10 and 18-20 depend.  Moreover, Senderek, Bernstein and Wiley do not teach that the multi selection mode is activated if a touch on a checkbox corresponding to content is held for a threshold time or more, as is further required by claims 9 and 19, or that the multi selection mode is inactivated after displaying the selection of contents, as is further required by claims 10 and 20.
Nevertheless, like claimed, Cho teaches activating a multi selection mode after displaying a plurality of contents and a plurality of checkboxes corresponding to the plurality of contents, wherein the multi selection mode is activated if a touch on an item is held for a threshold time or more (see e.g. paragraphs 0016-0017, 0046-0047, 0052, and 0097).  Cho discloses that the multi selection mode entails sensing a touch start position and drag, sensing a touch release position, and displaying a selection of content in checkboxes between the touch start position and the touch release position (see e.g. paragraphs 0007, 0044-0051, 0096-0097, and FIG. 8).  Moreover, Cho discloses that the multi selection mode is inactivated (i.e. terminated) after displaying the selection of contents (see e.g. paragraphs 0050-0051 and 0059).
It would have been obvious to one of ordinary skill in the art, having the teachings of Senderek, Bernstein, Wiley and Cho before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Senderek, Bernstein and Wiley so as to activate the multi selection mode after displaying the plurality of contents and a plurality .


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 10-12 and 20.  In response to these amendments, the objection presented in the previous Office to claim 20 is respectfully withdrawn.
Regarding the pending claims, the Applicant argues that Senderek, Bernstein and Wiley fail to teach or suggest sensing that a touch input is released at a position where a third checkbox of third content is displayed, “wherein the position where the touch input is released is included in a region of the third checkbox” as is now recited in claims 1 and 11.
The Examiner, however, respectfully disagrees.  Like noted above, Senderek teaches detecting a starting point of a swipe gesture with respect to a set of content items, a path of the swipe gesture, and the ending point of the swipe gesture, whereby each content item touched by the starting point, path or ending point has its selection state inverted (see e.g. column 12, 
As further noted above, Wiley similarly teaches sensing an initial input (e.g. touch input or depression of mouse button) at a position of a first content item, sensing that the input is dragged, sensing that the input is released at a position of another content item, and then toggling the selection state of all objects displayed in an area spanning a region located between the first and other content items (see e.g. paragraphs 0006, 0008, and 0037-0045).  Wiley particularly demonstrates that the positions of the initially sensed input and the release of that input can be at respective checkboxes (or toggle boxes) associated with the content items, the positions being included in a region of (i.e. within) the respective checkboxes (or toggle boxes)(see e.g. paragraphs 0073-0076 and 0084, and FIGS. 3, 4, and 7).  Wiley, that is, demonstrates that the position of the initially sensed input can be at a first checkbox (or toggle box) associated with the first content item, wherein the position is included in a region of the checkbox, and that the position of the release of that input can be at another checkbox (or toggle box) that is associated with a different content item, wherein the position of the release is included in a region of the other checkbox (see e.g. paragraphs 0073-0076 and 0084, and FIGS. 3, 4, and 7). 
As further noted above, it would have further been obvious to one of ordinary skill in the art, having the teachings of Senderek, Bernstein and Wiley before him prior to the effective filing date of the claimed invention, to modify the method and electronic device taught by Senderek and Bernstein so that the position of the release of the touch input (i.e. at the third content item) is particularly included in a region of a respective checkbox (i.e. within the third checkbox) for that content item like taught by Wiley.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more definitively specify the final item to be selected, as is evident from Wiley.  Accordingly, the Examiner respectfully maintains that Senderek, Bernstein and Wiley teach, to one of ordinary skill in the art, sensing 
The Applicant’s arguments filed on January 8, 2021 have thus been fully considered, but are not persuasive.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  In particular, the U.S. Patent Application Publication to Yamamoto et al. cited therein teaches sensing a drag input which is moved in a first direction while a touch input is maintained, and in response to the drag input, scrolling a plurality of items and selecting one or more of the items in accordance with the maintained touch input.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
4/14/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173